         Case 4:19-cv-00226 Document 139 Filed on 05/06/20 in TXSD Page 1 of 3



                      IN THE UNITED STATES DISTRICT COURT
             FOR THE SOUTHERN DISTRICT OF TEXAS, HOUSTON DIVISION

                                                         )
    RUSSELL, et al.                                      )
                                                         )
    Plaintiffs,                                          )
                                                         )               Case No. 4:19-cv-00226
    v.                                                   )                   (Class Action)
                                                         )           The Honorable Lee H. Rosenthal
    HARRIS COUNTY, TEXAS, et al.                         )                 U.S. District Judge
                                                         )
    Defendants.                                          )
                                                         )

         MOTION TO LIFT THE STAY, SET DEADLINES FOR INITIAL PRETRIAL
         PROCEEDINGS, AND SET A DEADLINE FOR RESPONSIVE PLEADINGS

           Plaintiffs filed the above-captioned lawsuit in January 2019. The case has been stayed since

filing while the Parties attempted in good faith to negotiate a resolution. However, it has become

apparent that a negotiated resolution is not in view. Accordingly, Plaintiffs ask this Court to lift

the stay in the above-captioned case so that litigation may proceed.1 Plaintiffs also respectfully ask

this Court, pursuant to its standard procedures, to set a date for an Initial Pretrial Conference with

the Court under Rule 16, set a deadline for the Parties to meet and confer under Rule 26(f), and set

a deadline for the parties to file a Joint Discovery / Case-Management Plan and proposed

Scheduling and Docket Control Order.

           Plaintiffs further ask this Court to order Defendants to respond to Plaintiffs’ concurrently

filed First Amended Complaint within 21 days. If any Defendant or Intervenors file a Motion to

Dismiss, Plaintiffs request 21 days to file a response, and seven (7) days for Defendants and

Intervenors to file any reply brief.




1
  The Sheriff and County are opposed to lifting the stay at this time. Intervenors take no position, but request 30 days
to file a responsive pleading.

                                                             1
    Case 4:19-cv-00226 Document 139 Filed on 05/06/20 in TXSD Page 2 of 3



Date: May 6, 2020                             Respectfully Submitted,

/s/ Alec Karakatsanis                         /s/ Neal S. Manne
/s/ Elizabeth Rossi                           Neal S. Manne
Alec George Karakatsanis (Pro Hac Vice)       Texas Bar No. 12937980
alec@civilrightscorps.org                     nmanne@susmangodfrey.com
Elizabeth Rossi (Pro Hac Vice)                Lexie G. White
elizabeth@civilrightscorps.org                Texas Bar No. 24048876
Civil Rights Corps                            lwhite@susmangodfrey.com
1601 Connecticut Ave NW, Suite 800            Joseph S. Grinstein
Washington, DC 20009                          Texas Bar No. 24002188
Telephone: (202) 681-2721                     jgrinstein@susmangodfrey.com
                                              SUSMAN GODFREY L.L.P.
/s/ Liyah Brown                               1000 Louisiana Street, Suite 5100
Mimi Marziani (Pro Hac Vice)                  Houston, Texas 77002
Texas State Bar No. 24091906                  Telephone: (713) 651-9366
mimi@texascivilrightsproject.org              Facsimile: (713) 654-6666
Liyah Brown (Pro Hac Vice)
D.C. Bar No. 500149                           /s/ Michael Gervais
liyah@texascivilrightsproject.org             Michael Gervais (Pro Hac Vice)
Peter Steffensen                              mgervais@susmangodfrey.com
Texas State Bar No. 24106464                  SUSMAN GODFREY L.L.P.
Southern District No. 3327006                 1900 Avenue of the Stars, #1400
peter@texascivilrightsproject.org             Los Angeles, CA 90067
Texas Civil Rights Project                    Telephone: (310) 789-3100
2202 Alabama Street
Houston, TX 77004
Telephone: 512-474-5073 ext. 118




                                          2
     Case 4:19-cv-00226 Document 139 Filed on 05/06/20 in TXSD Page 3 of 3



                                CERTIFICATE OF SERVICE

       I certify that on May 6, 2020 a true and correct copy of this document properly was

served on counsel of record via electronic filing in accordance with the USDC, Southern District

of Texas Procedures for Electronic Filing.


                                                    /s/ Elizabeth Rossi
                                                    Elizabeth Rossi




                                               3
